557 Pa. 487 (1999)
734 A.2d 859
Cynthia CLARK, Appellee,
v.
PHILADELPHIA COLLEGE OF OSTEOPATHIC MEDICINE, et al., Appellants.
Supreme Court of Pennsylvania.
August 27, 1999.
R. Bruce Morrison, Philadelphia, for John P. Simelaro, D.O. and PCOM.
Carole F. Kafrissen, Philadelphia, Thomas R. Schneider, for Cynthia Clark.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Super., 693 A.2d 202.

ORDER
PER CURIAM:
AND NOW, this 27th day of August, 1999, this appeal is dismissed as improvidently granted.